HEANEY, Senior Circuit Judge,
concurring in part and dissenting in part.
I respectfully dissent. In my view, the district court had jurisdiction to hear the plaintiffs’ claim that the defendants had violated an agreement to house them in single cells. First, I believe that the complaint should be liberally construed and that so construed, it requests monetary as well as equitable relief. The complaint requests that the court order “such further relief as may appear to the court to be equitable and just,” and plaintiffs do contend in their motion to amend their complaint that they were forced to rent safe deposit boxes at a cost to them when they were double celled and needed to have a place to protect their papers.
Second, both Noot and Giordano permit district court jurisdiction over nonmonetary claims if the equitable relief sought “has significant prospective effect or considerable value apart from merely determining monetary liability of the government.” Noot, 718 F.2d at 858; Giordano, 617 F.2d at 514-15. In Giordano, a claim was made for monetary and equitable relief. The district court transferred the monetary claim to the Court of Claims, but ruled on the equitable claim for job reinstatement. This court affirmed the district court’s exercise of jurisdiction over the equitable claim. 617 F.2d at 515. These cases, in my view, indicate that the Tucker Act’s requirement of a claim for monetary damages should be liberally construed so as to make a forum available for substantial claims for equitable relief. Here, a substantial claim exists. If the government, in fact, made an agreement to single cell the plaintiffs, the commitment should be honored, and it will be honored only if the federal courts require that it be honored.
I concur in the majority’s holdings that the plaintiffs have not shown an eighth amendment violation and that the practice of selecting prisoners for double celling by seniority is not arbitrary. I would reverse and remand with directions to the district court to determine whether, in fact, the government agreed to single cell the defendants and to award appropriate monetary *487and equitable relief if such an agreement exists.